DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases “the face” and “the main gemstone” lack antecedent basis.

Regarding claim 3, the phrase “the step of displaying the class ring” lacks antecedent basis.
Regarding claim 3, the phrase “the achievement of a Ph.D Doctoral Degree” lacks antecedent basis.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because the colored photograph does not show the details of the structure of the ring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 10K gold University of Oklahoma PHD graduate ring for the class 1966, 
https://jones-horan.hibid.com/lot/77441-259475-21731/10k-gold-university-of-oklahoma-phd-graduate-ring/.
The University of Oklahoma PHD ring teaches a method of indicating higher learning scholastic achievement, comprising: displaying a class ring having at least one indicia of scholastic achievement (PHD) located on the face of the main gemstone of the class ring, wherein the scholastic achievement indicia includes indicia of scholastic achievement for varying degrees of higher learning to provide viewers of the ring with information about the level of academic higher learning achievement.

    PNG
    media_image1.png
    405
    482
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-3  are rejected under 35 U.S.C. 103 as being unpatentable over LOT #65: 1995 Nebraska Cornhuskers NCAA Football National Championship Ring Personally Owned by Lawrence Phillips (Player LOA), https://goldinauctions.com/lot-18842.aspx.
Regarding claim 1, 1995 Nebraska Championship ring teaches a method of indicating higher athletic achievement, comprising: displaying a class ring having at least one indicia of athletic achievement located on the face of the main gemstone of the class ring, wherein the athletic achievement indicia includes indicia of athletic achievement for varying degrees of athletic achievement to provide viewers of the ring with information about the level of athletic achievement.

    PNG
    media_image2.png
    257
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    130
    519
    media_image3.png
    Greyscale


Regarding claim 2, the 1995 Nebraska Championship ring teaches displaying the class ring with at least one indicia of athletic achievement includes displaying one stone (diamond) located on the face of the main gemstone of the class ring to indicate a second achievement.
Regarding claim 3, the 1995 Nebraska Championship ring teaches displaying the class ring with at least one indicia of athletic achievement includes displaying two stones (diamonds) located on the face of the main gemstone of the class ring to indicate an additional achievement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sherrill, US Design Patent D13684 is cited to show a ring comprising a gem stone (onyx) -upon which a gold letter with diamonds is secured.
Nalick, US Patent 2253343 is cited to show ring comprising multiple emblems indicative of the owner’s personal condition or background.

Sarcona, US Patent 4796442 is cited to show a diamond 6 mounted on a precious or semiprecious gemstone 5.
Super Bowl XLII New York Giants Player Ring, Goldin Auctions, https://goldinauctions.com/super_bowl_xlii_new_york_giants_player_ring-lot5620.aspx is cited show a super bowl ring comprising 3 diamonds to represent three super bowl wins.
1990 NY Giants Super Bowl Champions Ring Top Pendant, Goldin Auctions, https://goldinauctions.com/1990_ny_giants_super_bowl_champions_ring_top_penda-lot18843.aspx is cited to show a super bowl ring pendent comprising 2 diamonds to represent two super bowl wins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631